DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/12/2021 has been entered. Claims 14-30 are cancelled. Claims 31-40 are newly added. Claims 1-13 and 31-40 are pending in this instant application and are currently under examination.   

Priority
This application, filed on 01/26/2021, is a CON of PCT/US2019/024142 filed on 03/26/2019, which claims benefit of US Provisional Application No. 62/714,346 filed on 08/03/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/714,346 or PCT/US2019/024142, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 5, 7, 12, and 13 recite “substantially free is less than about 5.0% gallic acid or less than about 5.0% methyl gallate”, “aortic aneurysm is greater than 3 cm in diameter”, “a pH between 2 to 6”, and/or “a pH between 6 and 8”, .

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-13) in the reply filed on 07/12/2021 is acknowledged.  New claims 31-40 depend from claim 1. Thus, claims 1-13 and 31-40 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/16/2021 has been considered.

Claim Objections
Claims 1, 2, 13, 31, 35, and 40 are objected to because of the following informalities: In claim 1, insert the missing phrase “in need thereof” immediately after the recitation “the subject” (line 2) to comply with the intended result in the preamble. In claim 2, delete the word “glucose” (line 2), because the preceding “dextrose” (line 2) is synonymous to “glucose”. In claim 13, delete the excessive recitation “administered” (line 1). In claim 31, change the incorrect recitation “Claim 1, administering a contrast agent” (line 1) to “Claim 1, wherein the method comprises administering the contrast agent”.  In claim 35, change the incorrect recitation “catheter device is a balloon” to “catheter device contains a balloon”. In claim 40, change the incorrect recitation “may be received by a first central luman” (lines 1 to 2) to “is received by a first central lumen”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(I) Claims 1-13 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-13 and 31-40 depend from claim 1.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claim 1 recites “administering a composition to a subject in need of treating aneurysms” (lines 1 to 2), which encompasses administering orally or intramuscularly; and “a compound of Formula (I)… each RA is independently selected from the group consisting of -ORx, -N(RY)2… and substituted 3-10 membered heterocyclyl; each RB is independently selected from the group consisting of -C(=X)Rz, -C(=X)N(RY)2, -C(=X)ORx, unsubstituted C1-8alkyl… substituted 5-10 membered heteroaryl ring; each X is independently oxygen (O) or sulfur (S); each Rx and RY is independently selected from the group consisting of hydrogen, unsubstituted C1-8alkyl… substituted 3-10 membered heterocyclyl; and each Rz is 1-12alkoxy… and substituted 3-10 membered heterocyclyl” (last 7 lines on page 2; lines 1-22 on page 3), which encompasses RN# 2598875-02-4 (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Entered STN: 27 Feb 2021). However, the specification disclosed only (i) FIGS. 2A-2C schematically depict various examples of a delivery catheter for the delivery of PGG or another therapeutic agent to a blood vessel; (ii) FIGS. 3A-3C schematically depict various examples of a downstream balloon of a delivery catheter expanded within a blood vessel comprising an aneurysm; (iii) FIGS. 4A-4C schematically depict various examples of a delivery catheter comprising an inner balloon disposed within the downstream balloon; (iv) FIG. 1A depicts the chemical structure of 1,2,3,4,6-pentagalloyl glucose (PGG, 
    PNG
    media_image2.png
    390
    500
    media_image2.png
    Greyscale
) in a preferred embodiment; and (v) Purified PGG: The concentrations of PGG which may be safely delivered to a patient may be generally proportional to the A… and RB”. Moreover, the specification does not appear to teach or suggest any structural feature which is common to the claimed “administering a composition to a subject in need of treating aneurysms… a compound of Formula (I)… RA… and RB”, and is obtained by actual reduction to practice. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results: 17158897a) and thus the limitations recited in the claims are unpredictable. 
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “administering a composition to a subject in need of treating aneurysms… a compound of Formula (I)… RA… and RB”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

(II) Claims 1-13 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing or inhibiting aneurysms in a subject, does not reasonably provide enablement for treating aneurysms in a subject. The term “treating” is defined “"Treat," "treatment," or "treating," as used herein are broad terms… refer without limitation to administering a compound or pharmaceutical composition to a subject for prophylactic and/or therapeutic purposes. The term "prophylactic treatment" refers to treating a subject who does not yet exhibit symptoms of a disease or condition” in the specification (p. 67/78, [0155]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2-13 and 31-40 depend from claim 1.
Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) aneurysms in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate aneurysms in a subject by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating aneurysms in a subject, the method comprising: administering a composition to the subject in need thereof, the composition comprising: a contrast agent; an excipient; and a compound of Formula (I)… substituted 5-
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of aneurysms in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent aneurysms in a subject. Nosoudi et al. (Theranostics 2016; 6(11):1975-1987) disclosed that perivascular application of calcium chloride was used to create aneurysms in the abdominal aorta of the rats. Thirty days after perivascular application of calcium chloride, the rats were divided into four separate treatment groups. Aortic external diameter increased from 127±20.6% to 185±25% when control blank nanoparticles (NPs) were injected (EL-NP-Blank). When EL-NP-PGG (NPs loaded with pentagalloyl glucose (PGG) and conjugated elastin antibody, ~10 mg/kg body weight) or EL-NP-EDTA+EL-NP-PGG NPs (NPs loaded with EDTA and conjugated with elastin antibody + NPs loaded with PGG and conjugated with an elastin antibody) were injected, a significant suppression of aortic external diameter change was observed (66±21% and 25±7% respectively). Moreover, NP delivery of BB94 (EL-NP-BB94) showed no reversal of aortic external diameter expansion (156±17%) (page 1976, right col., para. 4; page 1977, left col., para. 3; right col., para. 1; page 1981, right col., para. 1). One of skilled artisan would understand that contemporary treatment or management of aneurysms in a subject is to minimize symptoms of aneurysms, not to prevent, aneurysms in a subject.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing aneurysms in a subject as recited in the claim. The exemplary embodiments of the Specification merely 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent aneurysms in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of aneurysms in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, 5-8, 10-13, 33-35, and 37-40 depend from claim 1.
Claims 1 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “administering a composition to the subject in need thereof, the composition comprising: a contrast agent; an excipient; and a compound of Formula (I)” (lines 2-5), in which the “contrast agent” and “excipient” are not specifically defined; and thus a contrast agent and/or a compound of Formula (I) can also serve as an excipient; or a compound of Formula (I) can also be used as a contrast agent. The combination of broad and narrow recitations is confusing. Furthermore, claim 31 recites “administering the contrast agent into the blood stream of the subject prior to administering the composition to the subject”. It is not clear how the contrast agent is separated from the composition for administration. Taken together with the broad recitation of “administering” as rejected under the 112(a) Written Description above, Applicant is advised to change the recitation “administering a composition to the subject in need thereof, the composition comprising: a contrast agent; an excipient; and a compound of Formula (I)” (lines 2-5 of claim 1) to “administering a combination of a contrast agent for visualization and a composition into blood vessel of the subject in need thereof, the composition comprising: an excipient and an effective amount of an active ingredient selected from a compound of Formula (I)”; and to insert the phrase “the contrast agent or” immediately before the recitation “the composition” (line 1 of claim 8).
substantially free" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is advised to change the recitation “the composition is substantially free” (line 1 of claim 4) to “the composition contains no more than about 1 mass% gallic acid or no more than about 1 mass% methyl gallate”; and to replace the recitation “Claim 4, wherein substantially free is less than about 5.0% gallic acid or less than about 5.0% methyl gallate” (lines 1 to 2 of claim 5) with “Claim 1, wherein the composition contains less than about 5.0 mass% gallic acid or less than about 5.0 mass% methyl gallate”.
Claims 9 and 32 recite the limitation "the administration site" (line 1 of claims 9 and 32).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the above recitation to “a site of the administration”.
Claim 36 recites the limitation “introduced through an optional access sheath” (lines 1 to 2). Since the “optional” indicates that access sheath can be absent. It is not clear what the “introduced through” means if the access sheath is absent. Applicant is advised to delete the word “optional”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, and 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogle et al. (US 8,444,624, published on May 21, 2013, hereinafter referred to as Ogle ‘624, also listed in IDS filed on 07/16/2021).
[AltContent: rect]With regard to the structural limitations “a method comprising: administering (or by a catheter device; or via a femoral artery; or via an aortic artery) a combination of a contrast agent for visualization (or a radiocontrast material) and a composition into blood vessel of the subject suffering from aneurysm (or an aortic aneurysm, a peripheral aneurysm, a neuro aneurysm, or an abdominal aortic aneurysm; or greater than 3 cm in diameter), the composition (or contains less than about 1.0 or 5.0 mass% gallic acid; or at a pH between 6 and 8) comprising: an excipient (sodium phosphate or potassium phosphate) and an effective amount of an active ingredient selected from a compound of Formula (I): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, wherein: R1, R2, R3 and R4 are each independently hydrogen; R5, R6, R7, R8, R9, R10, R11, R12, R13, R14, R15, R16, R17, R18 and R19 are each independently hydrogen (= 1,2,3,4,6-pentagalloyl glucose) or RB selected from 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (= tannic acid) (or between 0.01 % to 1.0% (w/v) )” (claims 1-11, 13, 32, and 33), “administering the contrast agent prior to the composition” (claim 31), and “the catheter device is about 20 cm to about 50 cm in length; or the catheter device contains a balloon; or the catheter device is introduced through an access sheath; or the catheter device is introduced into a femoral artery with an expandable member (or an upstream balloon and a downstream balloon) in an unexpanded configuration” (claims 34-38):  
Ogle ‘624 disclosed to a method for treating an isolated portion of a blood vessel, comprising first positioning an isolation device within the blood vessel to select a portion of the blood vessel for isolation; and delivering a therapeutic composition to the isolated segment of the blood vessel. The device comprises a shaft having a proximal end, a distal end and a sealing element attached at or near the distal end of the shaft. The sealing element comprises an extendable element that can be transformed between a lower profile configuration and an extended configuration. The extendable element can comprise a balloon. In general, the shaft can have a length no more than about 15 to 50 centimeters. In some embodiments, the second extendable element is placed in the femoral artery in one of the legs of a patient and the first extendable element is placed in the aorta below the renal arteries. An additional sealing device can be deployed in the femoral artery in the other leg of the patient to isolate a "Y" shaped portion of the blood vessel along with the first and the second extendable elements. In some embodiments, the therapeutic composition used in the treatment comprises an elastin stabilizing composition. In one embodiment, the therapeutic composition used in the treatment further comprises a contrast agent. FIG. 6 is a schematic diagram of the aorta and associated vessels showing the reduced diameter of the aneurysm after the isolated volume is being aspirated: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  (col. 4, lines 8-55; col. 2, lines 27-55; col. 5, lines 55-57; Fig. 6). A therapeutic composition can comprise an effective amount of pentagalloylglucose (PGG) as an elastin stabilizing agent. The PGG molecule comprises the hydrophobic core of tannic acid as well as multiple phenolic hydroxy groups, but without the outer gallic acid residues and the hydrolysable ester bonds associated with tannic acid. Thus, the possibility of release of free gallic acid residues over the course of a long-term application process can be prevented through utilization of a compound having no gallic acid residues, such as PGG, as the selected agent. In one embodiment, the disclosed compositions can include concentrations of a phenolic compound ranging from about 0.01 % to about 2% by weight and in additional embodiments from about 0.1 % to about 1 % by weight. Tannic acid-containing preparations were suspected of causing hepatoxicity. This toxicity has since been primarily attributed to poor purity of the preparations and the inclusion of toxic gallic acid residues in the compositions. Accordingly, the compositions can include high purity tannic acid, with little or no free gallic acid residue included in the compositions. For example, the compositions can comprise no more than about 5% free gallic acid residue in the preparation. The therapeutic composition can comprise one or more buffers. For example, a composition having a pH from about 4.0 to about 9.0 may be formulated with inclusion of purified water, saline and a biocompatible buffer, such as phosphate buffers. In one embodiment, a composition may be formulated to have a pH of between about 5.5 and about 7.4 (col. 26, lines 1-11 and 22-26; col. 25, lines 60-67; col. 22, lines 29-36). To provide for visualization of the device within the patient, the device or selected portions thereof can be formed from a radiopaque material that can be visualized using imaging techniques, such as x-ray imaging. Also, to assist with visualization, contrast dye can be included in the composition used to inflate the balloons, such that the inflated balloons can be visualized with x-ray imaging. The therapeutic composition can further comprise a tag, a contrast agent, or a combination thereof. For example, the therapeutic composition can be tagged with radioactive atoms such as tritium (col. 16, lines 6-20; col. 23, lines 5-8). While the description herein focuses on aortic aneurysms, the treatment approaches described herein can be generalized to other aneurysms. Some common locations for aneurysms include abdominal aorta (abdominal aortic aneurysm, AAA), thoracic aorta, and brain arteries. In addition, peripheral aneurysms of the leg, namely the popliteal and femoral arteries are prevalent locations of this vascular pathology. The most common medical approach is to follow up the development of the aneurysm and after reaching a pre-determined size (e.g., about 5 cm in diameter), surgical treatment is applied (col. 8, lines 52-54; col. 1, lines 26-30 and 58-61).
Thus, these teachings of Ogle ‘624 anticipate Applicant’s claims 1-11, 13, and 31-38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-13 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle et al. (US 8,444,624, published on May 21, 2013, hereinafter referred to as Ogle ‘624, also listed in IDS filed on 07/16/2021) in view of Ogle et al. (US 2010/0016833, published on January 21, 2010, hereinafter referred to as Ogle ‘833, also listed in IDS filed on 07/16/2021). Claims 1-11, 13, and 31-38 are rejected here because they have been rejected by the primary reference under the 102 above.
With regard to structural limitations of claims 1-11, 13, and 31-38 (listed under the 102 rejection) and “the composition is at a pH between 2 to 6” (claim 12):
Ogle ‘624 disclosed to a method for treating an isolated portion of a blood vessel, comprising first positioning an isolation device within the blood vessel to select a portion of the blood vessel for isolation; and delivering a therapeutic composition to the isolated segment of the blood vessel. The device comprises a shaft having a proximal end, a distal end and a sealing element attached at or near the distal end of the shaft. The sealing element comprises an extendable element that can be transformed between a lower profile configuration and an extended configuration. The extendable element can comprise a balloon. In general, the shaft can have a length no more than about 15 to 50 centimeters. In some embodiments, the second extendable element is placed in the femoral artery in one of the legs of a patient and the first extendable element is placed in the aorta below the renal arteries. An additional sealing device can be deployed in the femoral artery in the other leg of the patient to isolate a "Y" shaped portion of the blood vessel along with the first and the second the therapeutic composition used in the treatment comprises an elastin stabilizing composition. In one embodiment, the therapeutic composition used in the treatment further comprises a contrast agent. FIG. 6 is a schematic diagram of the aorta and associated vessels showing the reduced diameter of the aneurysm after the isolated volume is being aspirated: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  (col. 4, lines 8-55; col. 2, lines 27-55; col. 5, lines 55-57; Fig. 6). A therapeutic composition can comprise an effective amount of pentagalloylglucose (PGG) as an elastin stabilizing agent. The PGG molecule comprises the hydrophobic core of tannic acid as well as multiple phenolic hydroxy groups, but without the outer gallic acid residues and the hydrolysable ester bonds associated with tannic acid. Thus, the possibility of release of free gallic acid residues over the course of a long-term application process can be prevented through utilization of a compound having no gallic acid residues, such as PGG, as the selected agent. In one embodiment, the disclosed compositions can include concentrations of a phenolic compound ranging from about 0.01 % to about 2% by weight and in additional embodiments from about 0.1 % to about 1 % by weight. Tannic acid-containing preparations were suspected of causing hepatoxicity. This toxicity has since been primarily attributed to poor purity of the preparations and the inclusion of toxic gallic acid residues in the compositions. Accordingly, the compositions can include high purity tannic acid, with little or no free gallic acid residue included in the compositions. For example, the compositions can comprise no more than about 5% free gallic acid residue in the preparation. The therapeutic composition can comprise one or more buffers. For example, a composition having a pH from about 4.0 to about 9.0 may be formulated with inclusion of purified water, saline and a biocompatible buffer, such as phosphate buffers. In one embodiment, a composition may be formulated to have a pH of between about 5.5 and about 7.4 (col. 26, lines 1-11 and 22-26; col. 25, lines 60-67; col. 22, lines 29-36). To provide for visualization of the device within the patient, the device or selected portions thereof can be formed from a radiopaque material that can be visualized using imaging techniques, such as x-ray imaging. Also, to assist with visualization, contrast dye can be included in the composition used to inflate the balloons, such that the inflated balloons can be visualized with x-ray imaging. The therapeutic composition can further comprise a tag, a contrast agent, or a combination thereof. For example, the therapeutic composition can be tagged with radioactive atoms such as tritium (col. 16, lines 6-20; col. 23, lines 5-8). While the description herein focuses on aortic aneurysms, the treatment approaches described herein can be generalized to other aneurysms. Some common locations for aneurysms include the abdominal aorta (abdominal aortic aneurysm, AAA), thoracic aorta, and brain arteries. In addition, peripheral aneurysms of the leg, namely the popliteal and femoral arteries are prevalent locations of this vascular pathology. The most common medical approach is to follow up the development of the aneurysm and after reaching a pre-determined size (e.g., about 5 cm in diameter), surgical treatment is applied (col. 8, lines 52-54; col. 1, lines 26-30 and 58-61). 
Ogle ‘624 did not explicitly disclose the limitation “the catheter device further includes at least one guidewire, wherein the at least one guidewire is received by a first central lumen”, required by claims 39 and 40.
Ogle ‘833 disclosed a device for the delivery of elastin stabilization agent near an aneurysm or other location for treatment within a vessel. The compositions comprise an effective amount of pentagalloylglucose (PGG). Isolation/delivery device 500 comprises a shaft 502 and a self extending 504 attached to the shaft. The device has an optional flexible guide wire like structure 518 to provide for directing into a vessel. The shaft comprises a fluid exchange portion 510 and a central lumen that is in fluid communication with liquid delivery and/or suction device(s) at or near the proximal end of the shaft. Extending and collapsing of the self extending element 504 is controlled through a catheter 520. 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (page 15/24, [0048]; page 22/24, [0105]; page 17/24, [0061 to 0062]; page 5/24, Fig. 8). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the catheter device for treating aneurysm as taught by Ogle ‘624 with the catheter device for treating aneurysm in view of Ogle ‘833 to provide for directing into a blood vessel. One would have been motivated to do so because (a) Ogle ‘624 teaches that a catheter device comprises a shaft having a proximal end, a distal end and a sealing element attached at or near the distal end of the shaft. The sealing element comprises an extendable element that can be transformed between a lower profile configuration and an extended configuration, and (b) Ogle ‘833 teaches that the catheter device has an optional flexible guide wire like structure 518 to provide for directing into a vessel. The shaft comprises a fluid exchange portion 510 and a central lumen, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the catheter device for treating aneurysm as taught by Ogle ‘624 with the catheter device for treating aneurysm in view of Ogle ‘833 to provide for directing into a blood vessel., one would achieve Applicant’s claims 1-13 and 31-40. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-13 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 9 of U.S. Patent No. 8,444,624 (Assignee: NECTERO MEDICAL INC., see the Application No. 12/581,311, Assignee showing of ownership per 37 CFR 3.73 - 11/01/2017) in view of Ogle et al. (US 2010/0016833, published on January 21, 2010, hereinafter referred to as Ogle ‘833, also listed in IDS filed on 07/16/2021). Pat ‘624 claims “A method for treating an isolated portion of a blood vessel, the method comprising: positioning an isolation device within the blood vessel wherein the isolation device comprises a sealing catheter and an introducer sheath, and the positioning of the isolation device comprises positioning the introducer sheath into the femoral artery in one of the legs of a patient and delivering the sealing catheter through the introducer sheath to place the first extendable element in the aorta, wherein the sealing catheter comprises a first extendable element… and delivering a therapeutic composition to the isolated segment of the blood vessel through the first flow path after aspiration of fluid from the isolated portion of the blood vessel” (claim 1), “wherein the first extendable element is placed in the aorta below the renal arteries” (claim 2), “wherein an additional sealing device is deployed in the femoral artery in the other leg of the patient to isolate a "Y" shaped portion of the blood vessel along with the first and the second extendable elements” (claim 3), “wherein the therapeutic composition comprises a phenolic elastin stabilizing composition” (claim 5), “wherein the isolated portion of the blood vessel comprises an aneurysm” (claim 7), and “wherein the therapeutic composition further comprises a contrast agent” (claim 9).
Pat ‘624 did not explicitly claim the structural limitations “an excipient (sodium phosphate or potassium phosphate) and an effective amount of an active ingredient selected from a compound of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, wherein: R1, R2, R3 and R4 are each independently hydrogen; R5, R6, R7, R8, R9, R10, R11, R12, R13, R14, R15, R16, R17, R18 and R19 are each independently hydrogen (= 1,2,3,4,6-pentagalloyl glucose) or RB selected from 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (= tannic acid) (or between 0.01 % to 1.0% (w/v); or contains less than about 1.0 or 5.0 mass% gallic acid; or at a pH between 2 and 6 or between 6 and 8)”, “a radiocontrast material”, “an aortic aneurysm, a peripheral aneurysm, a neuro aneurysm, or an abdominal aortic aneurysm; or greater than 3 cm in diameter)”, “administering the contrast agent prior to the composition”, “the catheter device is about 20 cm to about 50 cm in length”, and “the catheter device further includes at least one guidewire, wherein the at least one guidewire is received by a first central lumen”, required by claims 2-7, 10-13, 31, 33, 34, 39, and 40.
Ogle ‘833 disclosed a composition comprises an effective amount of pentagalloylglucose (PGG) as an elastin stabilizing agent. The PGG molecule comprises the hydrophobic core of tannic acid as well as multiple phenolic hydroxy groups, but without the outer gallic acid residues and the hydrolysable ester bonds associated with tannic acid. Thus, the possibility of release of free gallic acid residues over the course of a long-term application process can be prevented through utilization of a compound having no gallic acid residues, such as PGG, as the selected agent. In one embodiment, the disclosed compositions can include concentrations of a phenolic compound ranging from about 0.01 % to about 2% by weight and in additional embodiments from about 0.1 % to about 1 % by weight. Tannic acid-containing preparations were suspected of causing hepatoxicity. This toxicity has since been primarily attributed to poor purity of the preparations and the inclusion of toxic gallic acid residues in the compositions. Accordingly, the compositions can include high purity tannic acid, with little or no free gallic acid residue included in the compositions. For example, the compositions can comprise no more than about 5% free gallic acid residue in the preparation. The therapeutic composition can comprise one or more buffers. For example, a composition having a pH from about 4.0 to about 9.0 may be formulated with inclusion of purified water, saline and a biocompatible buffer, such as phosphate buffers. In one embodiment, a composition may be formulated to have a pH of between about 5.5 and about 7.4 (page 22/24, [0104-0106]; page 20/24, [0089]). To provide for visualization of the device within the patient, the device or selected portions thereof can be formed from a radiopaque material that can be visualized using imaging techniques, such as x-ray imaging (page 18/24, [0073]). While the description herein focuses on aortic aneurysms, the treatment approaches described herein can be generalized to other aneurysms. Some common locations for aneurysms include the abdominal aorta (abdominal aortic aneurysm, AAA), thoracic aorta, and brain arteries. In addition, peripheral aneurysms of the leg, namely the popliteal and femoral arteries are prevalent locations of this vascular pathology. The most common medical approach is to follow up the development of the aneurysm and after reaching a pre-determined size (e.g., about 5 cm in diameter), surgical treatment is applied (page 14/24, [0035]; page 12/24, [0002 and 0005]). Isolation/delivery device 500 comprises a shaft 502 and a self extending element 504 attached to the shaft. The device has an optional flexible guide wire like structure 518 to provide for directing into a vessel. The shaft comprises a fluid exchange portion 510 and a central lumen (page 17/24, [0061]).


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623